Exhibit 31.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADDED BY SECTION -OXLEY ACT OF 2002 In connection with the filing of the Quarterly Report on Form 10-Q for the quarter ended March 31, 2008 (the “Report”) by FPB Bancorp, Inc. (the”Company”), I, David W. Skiles, Chief Executive Officer of the Company, certify,pursuant to 18 U.S.C. § 1350, as adopted as pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that, to our knowledge: 1.The Report fully complies with the requirements of section 13(a) or 15(d) of the SecuritiesExchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financialcondition and result of operations of the Company. Dated: May 2, 2008 By:/s/David W. Skiles David W. Skiles, Principal Executive Officer, President and Chief Executive Officer
